DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “hook surrounds a perimeter of the coupling structure”, the “a perimeter of the coupling structure” and the “a certain distance” must be shown/pointed out or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 and all claims that depend therefrom are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites the limitation “wherein the hook surrounds a perimeter of the coupling structure with a certain distance apart” added in amendment. The subject matter of “hook surrounds a perimeter of the coupling structure” is not disclosed in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, had possession of the claimed invention. As a first matter there is no literal support for this limitations in the written portion of the specification, as no recitation of “hook surround(s)” nor “perimeter of the coupling structure” are recited in the written portion of the specification. With regards to the drawings of the present specification; the elements that are referred to as a/the “hook” are elements 430, 530, 830, 133, and the elements 
Finally at least paragraph [0058] states: “When the cover 800 is fully inserted, the hook 830 returns to the original form, so the hook 830 can be caught on the bottom (or the undercut) of the protrusion 650.” This description is quite clear that the hook is at most “caught on the bottom” and does not “surround” any perimeter of the coupling structure 600.
The limitation “wherein the hook surrounds a perimeter of the coupling structure with a certain distance apart” when properly interpreted in light of the specification without importing limitations from the specification into the claims (see MPEP 2111) is understood to be drawn to the features of FIG.8 where hooks 830 surround a perimeter of thread-fastening portion 630 of the coupling structure 600 while also having a gap between 630 and 830.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



The term "a certain distance apart” in claim 1 is a relative term which renders the claim indefinite.  The term "a certain distance apart" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree of a “certain” distance from a distance that is not “certain”, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For purposes of examination “a certain distance” is interpreted as “a gap” and is disclosed by any space/gap between the claimed/disclosed elements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13, 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Araki (US 2002/0117590).
Regarding claim 1 Araki discloses:
An electronic apparatus comprising: 

a cover (e.g. 60 FIG.8, 70 FIG.9) configured to define at least a portion of the external appearance of the electronic apparatus in cooperation with the housing; and 
a coupling structure (e.g. 40 FIG.5, 50 FIG.6) disposed on the housing and configured to detachably fasten the cover to the housing, wherein the coupling structure includes: 
an opening (e.g. space in 50 FIG 6); 
a thread-fastening portion (e.g. 52 FIG.6) positioned at a center of the opening; 
a bridge (section of 50 extending from 52(not labeled) to top of 11 FIG.14) connecting the thread-fastening portion and a perimeter of the opening (shown e.g. FIG.4); and 
at least one catching protrusion (e.g. portion of 10 with 82 caught thereunder FIG.14) protruding toward the thread-fastening portion from the perimeter of the opening (shown e.g. FIG.14), wherein the cover includes a hook (e.g. 82 FIG.14) configured to be caught on the at least one catching protrusion (as shown FIG.14)
wherein the hook surrounds a perimeter of the coupling structure with a certain distance apart (e.g. 82 surrounding perimeter of 51 FIG.6, FIG.14).

Regarding claim 2 Araki discloses:
the bridge is formed in a portion of perimeter of the opening (shown between sections 57 FIG.6) and the catching protrusion is formed along another portion of the perimeter of the opening (above 57 as shown/indicated FIG.14).

Regarding claim 3 Araki discloses:


Regarding claim 4 Araki discloses:
the housing, the thread-fastening portion, and the bridge are integrally formed (as indicated e.g. FIG.4, FIG.14).

Regarding claim 5 Araki discloses:
the cover includes: 
a head (e.g. 72 FIG.14); and 
a substantially cylindrical insert (e.g. 74 in cylinder shown FIG.9-FIG.11,c arcuate paragraph [0029]) extending from the head, wherein the hook is formed around an end of the insert (as shown e.g. FIG.11).

Regarding claim 6 Araki discloses:
a portion of the head protrudes from an outer surface of the housing when the cover is fastened to the coupling structure (e.g. 72 protruding from a bottom surface of 90 FIG.14).

Regarding claim 7 Araki discloses:
the head includes a dome shape (72 forming the top of the dome of 70 shown FIG.14).

Regarding claim 8 Araki discloses:


Regarding claim 9 Araki discloses:
the housing includes a substantially circular indentation (within arcuate walls along 54 FIG.6), the opening is formed inside the indentation (shown e.g. FIG.14), the head includes a flange formed along an edge thereof (along bottom edge from 72 into 76 FIG.14), and the head has a shape corresponding to the indentation so that the flange is be fitted to the indentation without a gap when the cover is fastened to the coupling structure (e.g. “flush” paragraph [0033]).

Regarding claim 10 Araki discloses:
the hook includes at least one slit around the end of the insert (four shown e.g. FIG.9).

Regarding claim 11 Araki discloses:
the slit is configured to enable the hook to be easily bent by the catching protrusion when the cover is assembled to the coupling structure (e.g. “snap lock” paragraph [0032]).

Regarding claim 12 Araki discloses:
a screw (e.g. 13, 15 FIG.4); 


Regarding claim 13 Araki discloses:
 the counterpart includes at least one of another housing (“other components 12, 14 of a system 20” paragraph [0028] shown FIG.4) of the electronic apparatus or a printed circuit board mounted in a housing.

Regarding claim 15 Araki discloses:
detachable fastening of the catching protrusion and the hook includes a snap-fit structure (e.g. “snap lock” paragraph [0032]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Araki (US 2002/0117590) in view of Martinez (US 9218020).

Regarding claim 14 Araki discloses: 
The electronic apparatus of claim 1, 
Araki does not explicitly disclose:
wherein the hook and the catching protrusion have chamfers in directions facing each other
Martinez teaches:
wherein the hook (2116 FIG.22a) and the catching protrusion (2024 FIG.22B) have chamfers in directions facing each other (as shown FIG.22B, described col15 lines 53-63)
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of Martinez as pointed out above, in Araki, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have allowed for: “facilitate the initiation of the contact of the alignment feature with a portion of the ridge with interference .

Response to Arguments
Applicant's arguments filed 2021-06-24 have been fully considered but they are not persuasive. 
The action above points out where the art already of record discloses the limitations added in amendment insofar as the limitations are understood in light of the specification without importing limitations from the specification into the claims (MPEP 2111). 
The argument with respect to the 103 rejection points back to the arguments against Araki, such arguments being addressed by the rejection above, which points out where Araki discloses the limitations added in amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERON S MILLISER whose telephone number is (571)270-1800.  The examiner can normally be reached on 9-6.
Examiner interviews are available via telephone.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THERON S MILLISER/            Examiner, Art Unit 2841                                                                                                                                                                                            

/ANTHONY M HAUGHTON/Primary Examiner, Art Unit 2841